OPINION

per curiam:

During the period involved, plaintiff was an Ensign in the Navy, and he now sues to recover the statutory allow-*231anee for a dependent mother during the period of his active service.
The findings show that during the period of this claim plaintiff’s mother was dependent upon him for her chief support and that he contributed more than one-half of the amount required for reasonable living expenses. Consequently he would be entitled to recover a rental allowance as an officer with a dependent mother for the period from June 6,1935, to May 30,1937, in the amount of $941.33. Judgment will be rendered in favor of the plaintiff for that amount.